Exhibit February 9, 2009 Mr. David L. Sokol P. O. Box Wilson, WY83014 Dear David: The Board of Directors of MidAmerican Energy Holdings Company (“MEHC”) is pleased to award you the following incremental profit sharing plan in recognition of your past efforts and our expectation of your future contributions.Your existing employment agreement, salary, bonus, stock, stock option and benefit plans are unaffected by this incremental profit sharing plan (the “Plan”). The Plan consists of three potential award levels based upon which of the diluted earnings per share (“EPS”) targets MEHC reached over the 2009 through 2013 period.You will receive such profit sharing amount no later than February 28, 2014 if you are employed by MEHC pursuant to and in compliance with your employment agreement through calendar year 2013 or your employment was terminated by MEHC without cause (as defined in your employment agreement) or by death. The one time profit sharing amount which you can achieve is as follows: 1. If MEHC’s EPS for any calendar year through calendar year end 2013 are greater than $23.14 per share, but less than or equal to $24.24 per share, you will receive $12,000,000; or 2. If MEHC’s EPS for any calendar year through calendar year end 2013 are greater than $24.24 per share, but less than or equal to $25.37 per share, you will receive $25,000,000; or 3. If MEHC’s EPS for any calendar year through calendar year end 2013 are greater than $25.37 per share, you will receive $40,000,000. Page Two David L.
